367 S.E.2d 134 (1988)
322 N.C. 115
STATE of North Carolina
v.
Chester Don WORTHINGTON.
No. 108A88.
Supreme Court of North Carolina.
April 6, 1988.
Underwood & Leech, Greenville, for defendant.
Isaac T. Avery, III, Sp. Deputy Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for failure to show a substantial constitutional question filed by The State, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 6th day of April 1988."
Upon consideration of the petition filed by Defendant for Writ of Supersedeas and Temporary Stay of the judgment of the Court of Appeals in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of April 1988."